Citation Nr: 1106296	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected erectile dysfunction.

2. Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus.

3. Entitlement to service connection for diabetic nephropathy.

4. Entitlement to benefits under 38 U.S.C.A. § 1151 due to 
additional disability incurred as a result of being prescribed 
incorrect medication by a VA pharmacy.

5. Entitlement to an effective date prior to November 30, 1994 
for the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2004 and 
August 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In February 2009, the Veteran submitted a VA Form 9 that 
indicated he wished a hearing before a Veterans Law Judge (VLJ).  
Even though the argument made on this document as well as 
supporting evidence submitted relate to concerns the Veteran has 
over his care within the VA medical system, in the absence of a 
specific statement by the Veteran to the contrary, the Board 
determines that the Veteran also wishes a hearing on the issues 
on appeal.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2010).  Prejudicial failure to provide a hearing 
upon request is a violation of due process and is grounds upon 
which a Board decision may be vacated.  38 C.F.R. § 20.904 
(2010).  Therefore, the Board cannot decide the appeal until the 
Veteran has been afforded a hearing.  This hearing must be 
scheduled at the RO level, and thus, a remand is required.  38 
C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
before a VLJ at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the hearing 
in accordance with 38 C.F.R. § 20.704(b) 
(2010).  A copy of this notification should 
be associated with the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


